Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 1 September 1794
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas
To: Hamilton, Alexander



Triplicate Orig: Per Br. Harriot Holland Dupl. Pr. Br.Union Leader to New York
Amsterdam 1 September 1794.
Sir!

We had the pleasure to address you our last respects the 18th ultimo since when We have not received any of your esteemed favors.

With satisfaction do We announce to you, the delivery of all the Bonds of the Loan of Three Millions of Florins dated the 1 January 1794.
Inclosed you have the Account Current of the United States with us up to this day, the Balance whereon due by us Holland Currency f 972,676.12. 8 We transfer to their Credit in a new Account.
No further news yet arrived from Copenhagen. We shall therefore write again and press all possible the purchase of the salpetre You ordered.
With great regard and esteem We are   Sir!   Your most obed. hb. servants

Wilhem & Jan WillinkN & J. Van Staphorst & Hubbard




Bonds of the U: S: at
5 percent.
99   pr. ct.


Do.
4 “ do . .
88½  “ “.



Alexr. Hamilton Esqr. Secretary of the Treasury
